DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 1- 20 are under examination. 
Clam 1- 20 are rejected.

Withdrawn Rejections
The objections set forth in previous office action have been withdrawn in light of Applicant’s amendments submitted on December 18, 2020. 
The statutory double patenting rejections based upon 35 U.S.C. 101 over claim 1-9 and 11-21 of the instant application as claiming the same invention as that of claims 1-20 of U.S. Patent No. 10,182,591 B2, has been withdrawn in light of Applicant’s amendments submitted on December 18, 2020; however, a new double patenting rejections is stated in the below rejections, since Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fase, Jr. et al. (USPGPub 2015/0351434 A1) in view of Mateus et al. (USPGPub 2014/0120208 A1).
Regarding claims 1, 4, 9 and 10, Fase, Jr. et al. teach a ready to be consumed food product comprising a coextruded substrate and filling, wherein the substrate forms the outer portion which surrounds the inner filling portion (abstract; [0007]-[0008]; [0042]; [0074]; [0124]-[0125]; Fig. 3). The substrate (outer shell), which is in the form of a dough, comprises at least one legume; while the filling may comprise a legume-based filling ([0009]; [0016]; [0141]; [0143]). For instance, the substrate dough may be made from chickpeas (legume) and the legume-based filling may be made from chickpeas or beans ([0016]). The filling is typically thick and/or viscous; and par frying can be used to impart crispiness to the substrate (outer shell) ([0015] and [0042]). With respect to new limitation in claim 1, “…wherein at least one of the outer shell and the inner filling comprises grain-based flour or cereal…”, Fase, Jr. et al. teach that the substrate (outer shell) comprising corn, oats and rice ([0016]) which are cereal grains. Additionally, Fase, Jr. et al. teaches the filling comprising corn ([0016]) which is a cereal grain. 
While Fase, Jr. et al. teach a ready to eat product comprising an outer substrate (outer shell) comprising at least one first legume and an inner filling comprising at least on second legume, the reference fails to teach that the outer substrate or shell comprises at least one first additive selected 
However, Mateus et al. teach bite-size nutritional products having a dough portion and a semi-liquid filling, wherein the filling (inner filling) is encased by the dough portion (outer shell) (abstract; [0004]). With respect to claim 1, 9 and 10, the semi-liquid filling (inner filling) may be in the form of a cream and may be selected from a group consisting of peanut butter (abstract; [0007]). Mateus et al. also teach that the dough (outer shell) may contain peanut meal [0006]. The nutritional product is a delicious tasting, health-conscious snack which may include optional additional ingredients including minerals and/or vitamins (abstract; [0070]). For instance, Mateus et al. teach providing active ingredients such as vitamins and minerals to the dough or filling as well as an embodiment wherein vitamins can be added to the filling in order to achieve advantageous effects ([0115] and [0121]). 
Both Fase, Jr. et al. and Mateus et al. teach ready to eat food products comprising a dough, which may contain legumes and a legume-based filling encased by the dough. It would have been obvious to add vitamins and/or minerals as separate supplemental ingredients to both the outer substrate comprising a legume and the inner legume-based filling of the food product of Fase, Jr. et al. to create a healthier, fortified product, because Mateus et al. teach similar products which can have added vitamins and/or minerals to make the product more nutritional and stable. In addition, to the extent that Fase, Jr. et al. fails to expressly teach a creamy filling, it would have been obvious to use a creamy legume based inner filling, because Mateus et al. teach that creamy fillings were suitable for similar coextruded products at the time of filing. 
Regarding claims 2 and 6-7, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, wherein both the outer substrate/shell and the inner filling comprise added vitamins and/or minerals. Mateus et al. teach that the term vitamin, which can be included in dough and/or fillings, includes vitamin A, vitamin B1 (thiamine), vitamin B2 (riboflavin), vitamin B3 (niacin), vitamin B6, vitamin B12, vitamin C, vitamin D, and folic acid ([0066] and [0076]).  Thus, it would have been obvious to include the above vitamins in both the outer substrate and inner filling of the modified Fase, Jr. et al.
Regarding claims 3 and 5, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, wherein the outer substrate/shell comprises at least one first legume. Because Fase, Jr. et al. teach that the substrate comprises at least one of a legume, it would have been obvious and well within the skill level of one having ordinary skill in the art to select any edible legume. 
Regarding claim 8, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, wherein the inner filling is legume based. Because Fase, Jr. et al. teach a legume-based filling, it would have been obvious and well within the skill level of one having ordinary skill in the art to select any edible legume.
Regarding claim 11, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. According to Fase, Jr. et al., the dough substrate (outer shell) can be made from chickpeas and the legume-based filling (inner filling) can be made from chickpeas ([0016]). Thus, the modified Fase, Jr. et al. teach that the at least one first legume and the at least one second legume are the same. 
Regarding claim 12, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. According to Fase, Jr. et al., the dough substrate (outer shell) can be made from chickpeas and the legume-based filling (inner filling) can be made from beans ([0016]). Thus, 
Regarding claim 14, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. The product can be in a plurality of shapes, including a rectangular prism and a triangular prism ([0016] and [0146]). 
Regarding claim 15, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Because Fase, Jr. et al. teach that the substrate (outer shell) comprises at least one vegetable, meat, legume, or starch and that the fillings can be dairy-based, fruit-based, legume-based, or vegetable-based material ([0016]; [0127]; [0141]; [0143]), the reference does not require dairy-based components when legume-based components are selected; hence the encompass the product is free of at least one dairy-based components.  
Regarding claim 16, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Fase, Jr. et al. teach that the substrate (outer shell) to filling mass ratio is about 90:10 to about 50:50 [0007]. Thus, the modified Fase, Jr. et al. teach wherein the amount of the substrate (outer shell) in the product overlaps with the respective claimed range. 
Regarding claim 17, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1. Fase, Jr. et al. teach that the substrate (outer shell) is submerged in oil during the par frying and final frying steps ([0043]). Thus, the reference suggests an oil layer that coats at least a portion of the outer shell. 
Regarding claims 18 and 19, with respect to peak fracture force and acoustic peak count when the product is tested by exposing it to 21 degrees Celsius and a relative humidity of 44% for 2 weeks, is considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Modified Fase, Jr. et al. teach the product as claimed, the product of the prior art would have been expected to satisfy the claimed peak fracture force and acoustic peak count conditions. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 I). 
Regarding claim 20, Fase, Jr. et al. teach that the legume substrate (outer shell) is about 30 to 50 wt% water on a total substrate weight basis, while the legume-based filling comprises a moisture content of less than 60 wt% of the total filling weight ([0007]). In addition, Fase, Jr. et al. also discuss the need for a low moisture filling in the substrate, in order to ensure that the filling does not produce too much steam, cause the dough to explode, cause the dough to expand too much, cause the dough to become soggy, or cause other textural problems in the dough ([0012]; [0015]). Therefore, it would have been obvious to use a filling with a low moisture content wherein the moisture content is substantially less than the moisture content of the dough substrate/outer shell in order to control the textural properties of the final product. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fase, Jr. et al. (USPGPub 2015/0351434 A1) and Mateus et al. (USPGPub 2014/0120208 A1) as applied to claim 1 above, in view of Chambers et al. (USPN 4,275,647)
Regarding claim 13, Fase, Jr. et al. as modified by Mateus et al. teach the product as recited above with respect to claim 1, comprising a coextruded legume substrate and legume-based filling. However, Fase, Jr. et al. as modified by Mateus et al. fail to teach wherein the bulk density of the product is 0.1 kg/liter to 2 kg/liter. 
Chambers et al. teach co-extruded center-filled food products having a rigid, baked outer shell and a core of edible filling material (abstract; column 1, lines 53-68). The center-filled product has a relatively high bulk density of about 10-50 lbs. per cub. ft. (0.16 kg/L to 0.8 kg/L) (column 8, lines 15-16). 
Both the modified Fase, Jr. et al. and Chambers et al. teach co-extruded food products with an outer shell and an inner filling. It would have been obvious to manufacture the product of the modified Fase, Jr. et al. to have a bulk density of 0.16 kg/L to 0.8 kg/L, because Chambers et al. teach that this was a suitable bulk density for similar food products with an outer shell and inner filling.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17, 19 and 20 of U.S. Patent No. 10,182,591 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed product, claim 1-20 comprising outer shell with same cited components and inner filling with the same cited components, and peak fractures as in claim 17, 19 and 20 of U.S. Patent No. 10,182,591 B2.



Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 

Applicant asserts “…the amendments to the claims to recite that the claimed product comprises grain-based flour or cereal in at least one of the outer shell and the inner filling. Applicant notes that the rejection concedes that Fase does not disclose that grain-based flour or cereal is present in either the outer shell or the inner filling…”.

Applicants’ remarks have been fully considered but they are not persuasive. With respect to new limitation in claim 1, “…wherein at least one of the outer shell and the inner filling is substantially free of comprises grain-based flour or cereal…”, Fase, Jr. et al. clearly teach that the substrate (outer shell) comprising corn, oats and rice ([0016]) which are cereal grains. Additionally, Fase, Jr. et al. teaches the filling (inner filling) comprising corn ([0016]) which is a cereal grain. 

Applicant asserts “…[t]he rejection further concedes that Fase does not disclose that their product contains a creamy filling. The rejection attempts to overcome these defects in Fase by citing Mateus. However, the combination would not have led one of ordinary skill in the art to arrive at the claimed invention. Applicant maintains that it would not have been obvious from Fase that the product made there could comprise a creamy filling or that it is even desired. Mateus does not correct these defects since it does not disclose that the product there has a crispy outer layer. In contrast, it describes a product having a dough outer layer. In fact, at Par. [0117] Mateus notes that a hard outside layer (either through manufacture or aging of the product on shelf) is undesirable and directs the addition of softer texture product (such as the semi-liquid filling) to the dough to improve its desired organoleptic properties (i.e., softness). Thus, Mateus teaches against the production of a crispy outer layer product and creamy inner layer and teaches a method of making the product which does not correspond to Fase, let alone to the claimed invention. The rejection has picked various aspects of two references, which teach the exact opposite of one another, without demonstrating that one of ordinary skill in the art would have made such a combination, while dismissing the remainder of the teaching of the references…
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Fase, Jr. et al. teach the substrate dough (outer shell) may be made from chickpeas (legume) and the legume-based filling may be made from chickpeas or beans ([0016]). The filling (inner filling) is typically thick and/or viscous; and par frying can be used to impart crispiness to the substrate (outer shell) ([0015] and [0042]). Fase, Jr. et al. also fail to expressly disclose that the inner filling is creamy. However, Mateus et al. is relied upon for the teaching of the semi-liquid filling (inner filling) may be in the form of a cream and may be selected from a group consisting of peanut butter (abstract; [0007]). Mateus et al. also teach that the dough (outer shell) may contain peanut meal [0006]. Additionally, Mateus et al. teach providing active ingredients such as vitamins and minerals to the dough or filling as well as an embodiment wherein vitamins can be added to the filling in order to achieve advantageous effects ([0115] and [0121]). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Fase, Jr. et al. and Mateus et al. teach ready to eat food products comprising a dough, which may contain legumes and a legume-based filling encased by the dough. It would have been obvious to add vitamins and/or minerals as separate supplemental ingredients to both the outer substrate comprising a legume and the inner legume-based filling of the food product of Fase, Jr. et al. to create a healthier, fortified product, because Mateus et al. .

Applicant asserts “…Chambers in fact teaches away from the claimed invention by producing a product by first producing the outer shell material in a sheet, folding the sheet onto itself to produce a tube and then adding the filling (see, e.g., Col. 2, lines 3-18). Chambers thus teaches a material that is not made by coextrusion and its teaching would not have been combined with Fase or Mateus to arrive at the claimed invention as purported in the rejection…”.

Applicants’ remarks have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Chambers et al. is relied upon the teaching of co-extruded center-filled food products having a rigid, baked outer shell and a core of edible filling material (abstract; column 1, lines 53-68). The center-filled product has a relatively high bulk density of about 10-50 lbs. per cub. ft. (0.16 kg/L to 0.8 kg/L) (column 8, lines 15-16). Both the modified Fase, Jr. et al. and Chambers et al. teach co-extruded food products with an outer shell and an inner filling. It would have been obvious to manufacture the product of the modified Fase, Jr. et al. to have a bulk density of 0.16 kg/L to 0.8 kg/L, because Chambers et al. teach that this was a suitable bulk density for similar food products with an outer shell and inner filling.
The court stated that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." Id. In affirming the Board’s obviousness rejection, the court held that the prior art as a whole suggested the desirability of the combination of In re Urbanski, 809 F.3d 1237, 1244, 117 USPQ2d 1499, 1504 (Fed. Cir. 2016). Chambers et al. does not criticize the bulk density in a similar food products with an outer shell and inner filling, hence it not considered a teaching away from the combined references in the above rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792